DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6, 8-10, 12, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. US2011/0263950 and further in view of Al-Ali et al. US2012/0083673 and Gao et al. US2009/0069642.
For claim 2, 
Larson discloses 
“a system for remotely monitoring a wellbeing of a medical patient (figs 1-3; [0046-0048] describes the system utilizing one or more sensors 110 to collect data about the orientation, position, and movement of the patient and areas of compromised tissue perfusion, providing historical and real-time data/current state of the patient, as patient profiles at different points in time; fig 3 specifically shows multiple sensor modalities being utilized, e.g. multi-axis accelerometer 305 and temperature sensor 320), the system comprising: 
an optical-based sensor ([0196] describes a thermal imaging camera having a CCD as an alternative to infrared sensors as a temperature sensor for providing temperature mapping/thermography to identify locations on the user’s body that have abnormal thermal characteristics as an indicator for ischemic tissue.  Temperature sensors as one of multiple modalities of sensing is disclosed in fig 3, temperature sensor 320) for monitoring a patient; 
a wireless monitor (fig 3; RF transceiver 340, antenna 345, and multi-axis accelerometer 305 as part of sensor 300; [0055] describes the “accelerometer can be coupled to a wireless transmitting device”; additionally, [0054]) configured to couple to an armband attached to the patient occupying a patient bed ([0054] describes the sensors having “an adhesive backing, such that they can be affixed to the patient’s body”), the wireless monitor configured to receive physiological information from a physiological sensor (various sensors 315, 320, 330; fig 3) coupled with the patient and to wirelessly transmit physiological data reflective of the physiological information to a bedside monitor (wireless communication between antenna 345 and base station/host 335), the wireless monitor comprising a wireless position sensor (multi-axis accelerometer 305 has wireless transmitting capabilities via the RF transceiver 340 and antenna 345; [0055] describes the “accelerometer can be coupled to a wireless transmitting device” providing wireless communications) disposed in the wireless monitor or in the armband such that the wireless position sensor is configured to be coupled with the patient ([0054] describes the wireless position sensor as a part of a sensor having “an adhesive backing, such that they can be affixed to the patient’s body”); and 
one or more computer processors (host system processing unit 125 as part of base station 335; fig 2A) configured to: 
receive, from the optical-based sensor, a baseline optical-based profile of a patient ([0196] describes thermal imaging of the patient including absolute temperature of the skin and temperature changes over time, where the initial or historical temperature image/map is a baseline optical based profile of a patient); 
receive additional optical-based profiles of the patient from the optical-based sensor, wherein the additional optical-based profiles are captured during a period of time ([0196] describes thermal imaging over time to assess the patient’s wellbeing, including perfusion abnormalities, where the current or instant imaging is the additional profile); 
determine whether a degree of change in profile data between the additional optical-based profiles and the baseline optical-based profile has satisfied a threshold degree of change ([0196] describes thermal imaging to detect a patient’s thermal profile and to detect specific thermal changes over time, i.e. “Since skin temperature variations are known to correlate with perfusion abnormalities, interface pressure can automatically be relieved at areas registering abnormal temperatures”, where detecting abnormal temperatures amounts to detecting threshold degrees of change); 
receive, from the wireless position sensor, movement data indicative of movement of the patient during a period of time ([0101] describes movement-based accelerative sensing can be used to monitor the activity level of the patient in order to encourage activity, i.e. a lower threshold being met to encourage additional activity, or to discourage activity, i.e. an upper threshold being met to discourage activity), wherein the wireless position sensor includes at least one of: an accelerometer (multi-axis accelerometer 305), a gyroscope, or a compass; 
update the movement data to produce updated movement data based on triangulation data received from a plurality of wireless access points ([0167, 0169, and 194] describes detecting movement of the wireless position sensor as part of the sensor using triangulation); 
determine, based at least in part on the updated movement data, that an amount of movement of the patient during the period of time satisfies a threshold amount ([0169] describes detecting and determining various patient conditions and assessing a patient’s level and adequacy of ambulation); and 
transmit, over a network, an indication of a wellbeing of the patient ([0046] describes the system where sensors communicate with a host system, the incoming sensor information to determine “areas of compromised tissue perfusion and/or areas of risk on the patient”, i.e. tissue perfusion information from the sensors are obtained and transmitted), wherein said transmitting is responsive to a combination of both of the following: 
determining that the degree of change in the profile data has satisfied the threshold degree of change (paragraph iv. 3 above establishes determining the degree of change in profile data has satisfied the threshold degree of change, i.e. [0196] describing tissue perfusion abnormalities; paragraph 7 above establishes that tissue perfusion information from sensors are communicated over the network as wellbeing information), and 
determining that the amount of movement of the patient during the period of time satisfies the threshold amount based at least in part on the updated movement data received from the wireless position sensor ([0101] describes movement-based accelerative sensing can be used to monitor the activity level of the patient in order to encourage activity, i.e. a lower threshold being met to encourage additional activity, or to discourage activity, i.e. an upper threshold being met to discourage activity, and [0169] describes detecting and determining various patient conditions and assessing a patient’s level and adequacy of ambulation)”.  
Larson does not disclose:
a wireless monitor configured to “removably” couple to an armband attached to the patient occupying a patient bed.  Al-Ali teaches removably coupling a medical sensor unit (oximetry unit 140; fig 1A) from a patient using an armband with straps ([0090]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Al-Ali into the invention of Larson in order to configure the wireless monitor, e.g. as claimed because it allows for switching various manner of straps and sizes based on the specific appendage to attach to and also body types.
“receive triangulation data from a plurality of wireless access points; use the triangulation data received from the plurality of wireless access points to update the movement data received from the wireless position sensor to produce updated movement data”.  Gao teaches providing location sensing via GPS monitoring and indoor location tracking e.g. 802.11 triangulation ([0078]), which can be considered coarse and fine location tracking modalities.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Gao into the invention of Larson in order to configure the wireless monitor, e.g. as claimed because it allows both coarse and fine patient tracking, e.g. while outdoors and also indoors, where the fine tracking data is used to update the location data when indoors to provide accuracy that the coarse modality is unable to provide.
For claim 3, Larson discloses the “system of claim 2, wherein the indication of the wellbeing of the patient comprises at least one of: a bedsore warning or a fall warning ([0046] describes the device used for monitoring pressure ulcers, [0067] describes monitoring for falls)”.  
For claim 4, Larson discloses the “system of claim 3, wherein the indication of the wellbeing of the patient further comprises at least one of: a location of the patient or a walking performance of the patient ([0169] describes detecting and determining various patient conditions and assessing a patient’s level and adequacy of ambulation)”.  
For claim 6, Larson discloses the “system of claim 2, wherein the indication of the wellbeing of the patient is transmitted, over the network, to a remotely located caregiver for notification ([0013, 0067] describes the system communicating and alerting caregivers to key conditions for patient care, “remotely send data to caregivers”, and fig 3 shows wireless communication to terminals with a wound care team)”.  
For claim 8, 
Larson discloses 
a “method of remotely monitoring a wellbeing of a medical patient (figs 1-3; [0046-0048] describes the system utilizing one or more sensors 110 to collect data about the orientation, position, and movement of the patient and areas of compromised tissue perfusion, providing historical and real-time data/current state of the patient, as patient profiles at different points in time; fig 3 specifically shows multiple sensor modalities being utilized, e.g. multi-axis accelerometer 305 and temperature sensor 320), the method comprising: 
by one or more computer processors (host system processing unit 125; fig 2A): 
providing a wireless monitor (fig 3; RF transceiver 340, antenna 345, and multi-axis accelerometer 305 as part of sensor 300; [0055] describes the “accelerometer can be couple to a wireless transmitting device”; additionally, [0054]) configured to couple to an armband so as to attach to a patient occupying a patient bed ([0054] describes the sensors having “an adhesive backing, such that they can be affixed to the patient’s body”), the wireless monitor configured to receive physiological information from a physiological sensor (various sensors 315, 320, 330; fig 3) coupled with the patient and to wirelessly transmit physiological data reflective of the physiological information to a bedside monitor (wireless communication between antenna 345 and base station/host 335), the wireless monitor comprising a wireless position sensor (multi-axis accelerometer 305 has wireless transmitting capabilities via the RF transceiver 340 and antenna 345; [0055] describes the “accelerometer can be coupled to a wireless transmitting device” providing wireless communications) disposed in the wireless monitor or in the armband such that the wireless position sensor is configured to be coupled with the patient ([0054] describes the wireless position sensor as a part of a sensor having “an adhesive backing, such that they can be affixed to the patient’s body”); 
wirelessly receiving, from the wireless position sensor, movement data indicative of movement of the patient during a period of time ([0101] describes movement-based accelerative sensing can be used to monitor the activity level of the patient in order to encourage activity, i.e. a lower threshold being met to encourage additional activity, or to discourage activity, i.e. an upper threshold being met to discourage activity), wherein the wireless position sensor includes at least one of: an accelerometer (multi-axis accelerometer 305), a gyroscope, or a compass; 
updating the movement data to produce updated movement data based on triangulation data received from a plurality of wireless access points ([0167, 0169] describes detecting movement of the wireless position sensor as part of the sensor using triangulation); 
determining, based at least in part on the updated movement data, that an amount of movement of the patient during the period of time satisfies a threshold amount ([0169] describes detecting and determining various patient conditions and assessing a patient’s level and adequacy of ambulation); 
receiving, from an optical-based sensor, a baseline optical-based profile of the patient ([0196] describes thermal imaging of the patient including absolute temperature of the skin and temperature changes over time, where the initial or historical temperature image/map is a baseline optical based profile of a patient); 
receiving additional optical-based profiles of the patient from the optical-based sensor, wherein the additional optical-based profiles are captured during the period of time ([0196] describes thermal imaging over time to assess the patient’s wellbeing, including perfusion abnormalities, where the current or instant imaging is the additional profile); 
determining whether a degree of change in profile data between the additional optical-based profiles and the baseline optical-based profile has satisfied a threshold degree of change ([0196] describes thermal imaging to detect a patient’s thermal profile and to detect specific thermal changes over time, i.e. “Since skin temperature variations are known to correlate with perfusion abnormalities, interface pressure can automatically be relieved at areas registering abnormal temperatures”, where detecting abnormal temperatures amounts to detecting threshold degrees of change); and 
transmitting, over a network, an indication of a wellbeing of the patient ([0046] describes the system where sensors communicate with a host system, the incoming sensor information to determine “areas of compromised tissue perfusion and/or areas of risk on the patient”, i.e. tissue perfusion information from the sensors are obtained and transmitted), wherein said transmitting is responsive to a combination of both of the following: 
determining that the degree of change in the profile data has satisfied the threshold degree of change (paragraph iv. 3 above establishes determining the degree of change in profile data has satisfied the threshold degree of change, i.e. [0196] describing tissue perfusion abnormalities; paragraph 7 above establishes that tissue perfusion information from sensors are communicated over the network as wellbeing information), and 
determining that the amount of movement of the patient during the period of time satisfies the threshold amount based at least in part on the updated movement data received from the wireless position sensor ([0101] describes movement-based accelerative sensing can be used to monitor the activity level of the patient in order to encourage activity, i.e. a lower threshold being met to encourage additional activity, or to discourage activity, i.e. an upper threshold being met to discourage activity, and [0169] describes detecting and determining various patient conditions and assessing a patient’s level and adequacy of ambulation)”.  
Larson does not disclose:
a wireless monitor configured to “removably” couple to an armband attached to the patient occupying a patient bed.  Al-Ali teaches removably coupling a medical sensor unit (oximetry unit 140; fig 1A) from a patient using an armband with straps ([0090]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Al-Ali into the invention of Larson in order to configure the wireless monitor, e.g. as claimed because it allows for switching various manner of straps and sizes based on the specific appendage to attach to and also body types.
“receive triangulation data from a plurality of wireless access points; use the triangulation data received from the plurality of wireless access points to update the movement data received from the wireless position sensor to produce updated movement data”.  Gao teaches providing location sensing via GPS monitoring and indoor location tracking e.g. 802.11 triangulation ([0078]), which can be considered coarse and fine location tracking modalities.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Gao into the invention of Larson in order to configure the wireless monitor, e.g. as claimed because it allows both coarse and fine patient tracking, e.g. while outdoors and also indoors, where the fine tracking data is used to update the location data when indoors to provide accuracy that the coarse modality is unable to provide.
For claim 9, Larson discloses the “method of Claim 8, wherein the indication of the wellbeing of the patient comprises at least one of: a bedsore warning or a fall warning” ([0046] describes the device used for monitoring pressure ulcers, [0067] describes monitoring for falls).
For claim 10, Larson discloses the “method of Claim 9, wherein the indication of the wellbeing of the patient further comprises at least one of: a location of the patient or a walking performance of the patient” ([0169] describes detecting and determining various patient conditions and assessing a patient’s level and adequacy of ambulation).  
For claim 12, Larson discloses the “method of claim 8, wherein the indication of the wellbeing of the patient is transmitted, over the network, to a remotely located caregiver for notification ([0067] describes the system communicating and alerting caregivers to key conditions for patient care, “remotely send data to caregivers”, and fig 3 shows wireless communication to terminals with a wound care team)”.  
For claim 14, 
Larson discloses 
a “method of triggering a medical bedsore warning alarm ((figs 1-3; [0046-0048, 0066] describes the system utilizing one or more sensors 110 to collect data about the orientation, position, and movement of the patient and areas of compromised tissue perfusion, providing historical and real-time data/current state of the patient, as patient profiles at different points in time; fig 3 specifically shows multiple sensor modalities being utilized, e.g. multi-axis accelerometer 305 and temperature sensor 320), the method comprising: 
by one or more computer processors (host system processing unit 125; fig 2A): 
providing a wireless monitor (fig 3; RF transceiver 340, antenna 345, and multi-axis accelerometer 305 as part of sensor 300; [0055] describes the “accelerometer can be couple to a wireless transmitting device”; additionally, [0054]) configured to couple to an armband so as to attach to a patient occupying a patient bed ([0014] describes various sensor placement methods, [0054] describes the sensors having “an adhesive backing, such that they can be affixed to the patient’s body”), the wireless monitor configured to receive physiological information from a physiological sensor (various sensors 315, 320, 330; fig 3) coupled with the patient and to wirelessly transmit physiological data reflective of the physiological information to a bedside monitor (wireless communication between antenna 345 and base station/host 335), the wireless monitor comprising a wireless position sensor (multi-axis accelerometer 305 has wireless transmitting capabilities via the RF transceiver 340 and antenna 345; [0055] describes the “accelerometer can be coupled to a wireless transmitting device” providing wireless communications) disposed in the wireless monitor or in the armband such that the wireless position sensor is configured to be coupled with the patient ([0054] describes the wireless position sensor as a part of a sensor having “an adhesive backing, such that they can be affixed to the patient’s body”); 
wirelessly receiving, from the wireless position sensor, movement data indicative of movement or lack of movement of the patient during a period of time ([0101] describes movement-based accelerative sensing can be used to monitor the activity level of the patient in order to encourage activity, i.e. a lower threshold being met to encourage additional activity, or to discourage activity, i.e. an upper threshold being met to discourage activity), wherein the wireless position sensor includes at least one of: an accelerometer (multi-axis accelerometer 305), a gyroscope, or a compass; 
updating the movement data to produce updated movement data based on triangulation data received from a plurality of wireless access points ([0167, 0169] describes detecting movement of the wireless position sensor as part of the sensor using triangulation); 
determining, based at least in part on the updated movement data, that a portion of the patient to which the wireless position sensor is attached has not moved or has moved less than a threshold amount during the period of time ([0169] describes detecting and determining various patient conditions and assessing a patient’s level and adequacy of ambulation); 
receiving, from an optical-based sensor, a baseline optical-based profile of the patient ([0196] describes thermal imaging of the patient including absolute temperature of the skin and temperature changes over time, where the initial or historical temperature image/map is a baseline optical based profile of a patient); 
receiving additional optical-based profiles of the patient from the optical-based sensor, wherein the additional optical-based profiles are captured during the period of time ([0196] describes thermal imaging over time to assess the patient’s wellbeing, including perfusion abnormalities, where the current or instant imaging is the additional profile; 
determining whether a degree of change in profile data between the additional optical-based profiles and the baseline optical-based profile has not met or exceeded a threshold degree of change ([0196] describes thermal imaging to detect a patient’s thermal profile and to detect specific thermal changes over time, i.e. “Since skin temperature variations are known to correlate with perfusion abnormalities, interface pressure can automatically be relieved at areas registering abnormal temperatures”, where detecting abnormal temperatures amounts to detecting threshold degrees of change); and 
transmitting, over a network, an indication of a bedsore warning alarm ([0046] describes the system where sensors communicate with a host system, the incoming sensor information to determine “areas of compromised tissue perfusion and/or areas of risk on the patient”, i.e. tissue perfusion information from the sensors are obtained and transmitted), wherein said transmitting is responsive to a combination of both of the following: 
determining that the degree of change in the profile data has not met or exceeded the threshold degree of change (paragraph iv. 3 above establishes determining the degree of change in profile data has satisfied the threshold degree of change, i.e. [0196] describing tissue perfusion abnormalities; paragraph 7 above establishes that tissue perfusion information from sensors are communicated over the network as wellbeing information), and 
determining that the portion of the patient has not moved or has moved less than a threshold amount during the period of time based at least in part on the updated movement data received from the wireless position sensor ([0101] describes movement-based accelerative sensing can be used to monitor the activity level of the patient in order to encourage activity, i.e. a lower threshold being met to encourage additional activity, or to discourage activity, i.e. an upper threshold being met to discourage activity, and [0169] describes detecting and determining various patient conditions and assessing a patient’s level and adequacy of ambulation)”.  
Larson does not disclose:
a wireless monitor configured to “removably” couple to an armband attached to the patient occupying a patient bed.  Al-Ali teaches removably coupling a medical sensor unit (oximetry unit 140; fig 1A) from a patient using an armband with straps ([0090]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Al-Ali into the invention of Larson in order to configure the wireless monitor, e.g. as claimed because it allows for switching various manner of straps and sizes based on the specific appendage to attach to and also body types.
“receive triangulation data from a plurality of wireless access points; use the triangulation data received from the plurality of wireless access points to update the movement data received from the wireless position sensor to produce updated movement data”.  Gao teaches providing location sensing via GPS monitoring and indoor location tracking e.g. 802.11 triangulation ([0078]), which can be considered coarse and fine location tracking modalities.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Gao into the invention of Larson in order to configure the wireless monitor, e.g. as claimed because it allows both coarse and fine patient tracking, e.g. while outdoors and also indoors, where the fine tracking data is used to update the location data when indoors to provide accuracy that the coarse modality is unable to provide.
For claim 16, Larson discloses the “method of claim 14, wherein the indication of the bedsore warning alarm is transmitted, over the network, to a remotely located caregiver for notification ([0067] describes the system communicating and alerting caregivers to key conditions for patient care, “remotely send data to caregivers”, and fig 3 shows wireless communication to terminals with a wound care team)”.  
Claims 5, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. US2011/0263950, Al-Ali et al. US2012/0083673, and Gao et al. US2009/0069642 as applied to claim 2, 8, and 14 above respectively, and further in view of applicant’s own admission of prior art, i.e. the specification disclosing what is already known in the prior art, citing Ali et al. US7,024,233.
For claim 5, Larson does not disclose “the system of claim 2, wherein the one or more hardware processors are further configured to: determine, based at least in part on the updated movement data, a confidence that the amount of movement of the patient during the period of time satisfies the threshold amount”.  
Applicant's specification ([0066]) teaches that determining various measures of data confidence is known in prior art, as described in Ali et al. U.S. Patent No. 7,024,233.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of applicant's own admission of prior art (Ali et al. US7,024,233) into the invention of Larson in order to determine a confidence, e.g. as claimed, because it provides a known method for verifying the analysis of collected data.
For claim 11, Larson does not disclose the “method of Claim 8, further comprising: by the one or more computer processors: determining, based at least in part on the updated movement data, a confidence that the amount of movement of the patient during the period of time satisfies the threshold amount”.
Applicant's specification ([0066]) teaches that determining various measures of data confidence is known in prior art, as described in Ali et al. U.S. Patent No. 7,024,233.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of applicant's own admission of prior art (Ali et al. US7,024,233) into the invention of Larson in order to determine a confidence, e.g. as claimed, because it provides a known method for verifying the analysis of collected data.
For claim 15, Larson does not disclose the “method of Claim 14, further comprising: by the one or more computer processors: determining, based at least in part on the updated movement data, a confidence that the patient has not moved or has moved less than a threshold amount during the period of time”.  
Applicant's specification ([0066]) teaches that determining various measures of data confidence is known in prior art, as described in Ali et al. U.S. Patent No. 7,024,233.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of applicant's own admission of prior art (Ali et al. US7,024,233) into the invention of Larson in order to determine a confidence, e.g. as claimed, because it provides a known method for verifying the analysis of collected data.
Claims 7, 13, 17 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. US2011/0263950, Al-Ali et al. US2012/0083673, and Gao et al. US2009/0069642 as applied to claim 2, 8, and 14 above respectively, and further in view of Yamada et al. US5,732,146.
For claim 7, Larson discloses detecting movement amounts in a patient using camera sensors ([0008]), but does not explicitly disclose which method is used to do so.  As such, Larson does not disclose the “system of claim 2, wherein the optical-based sensor comprises a camera, wherein the profile data comprises image data, wherein said determining the degree of change in the profile data comprises determining whether a value of the image data has changed, and wherein the value comprises at least one of: a pixel intensity or a pixel luminosity”.
Yamada teaches detecting a quantity of movement based of pixel intensity analysis (35:46-62).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Yamada into the invention of Larson in order to configure the “system of claim 2, wherein the optical-based sensor comprises a camera, wherein the profile data comprises image data, wherein said determining the degree of change in the profile data comprises determining whether a value of the image data has changed, and wherein the value comprises at least one of: a pixel intensity or a pixel luminosity” because it allows detection of motion using a camera sensor.
For claim 13, Larson discloses detecting movement amounts in a patient using camera sensors ([0008]), but does not explicitly disclose which method is used to do.  As such, Larson does not disclose the “method of claim 8, wherein the optical-based sensor comprises a camera, wherein the profile data comprises image data, wherein said determining the degree of change in the profile data comprises determining whether a value of the image data has changed, and wherein the value comprises at least one of: a pixel intensity or a pixel luminosity.  
Yamada teaches detecting a quantity of movement based of pixel intensity analysis (35:46-62).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Yamada into the invention of Larson in order to configure the “system of claim 2, wherein the optical-based sensor comprises a camera, wherein the profile data comprises image data, wherein said determining the degree of change in the profile data comprises determining whether a value of the image data has changed, and wherein the value comprises at least one of: a pixel intensity or a pixel luminosity” because it allows detection of motion using a camera sensor.
For claim 17, Larson discloses detecting movement amounts in a patient using camera sensors ([0008]), but does not explicitly disclose which method is used to do.  As such, Larson does not disclose the “method of claim 14, wherein the optical-based sensor comprises a camera, wherein the profile data comprises image data, wherein said determining the degree of change in the profile data comprises determining whether a value of the image data has changed, and wherein the value comprises at least one of: a pixel intensity or a pixel luminosity”.
Yamada teaches detecting a quantity of movement based of pixel intensity analysis (35:46-62).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Yamada into the invention of Larson in order to configure the “system of claim 2, wherein the optical-based sensor comprises a camera, wherein the profile data comprises image data, wherein said determining the degree of change in the profile data comprises determining whether a value of the image data has changed, and wherein the value comprises at least one of: a pixel intensity or a pixel luminosity” because it allows detection of motion using a camera sensor.
Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive.
Applicant argues the rejection of record does not teach using the triangulation data to "update the movement data... to produce updated movement data" .  Applicant’s support for this assertion is that there is no factual basis for considering “Gao’s location sensing via GPS and Gao's indoor location tracking using 802.11 triangulation ‘can be considered coarse and fine location tracking modalities.’”  Contrary to this assertion, the evidence for the basis of the assertion in the rejection is found simply in the operation of the modalities itself.  GPS stands for “Global Positioning System”.  It is used for global tracking and therefore in a geographically broader scale than Gao’s indoor location tracking using 802.11 triangulation.  The scope therefore for Gao’s indoor location tracking is smaller and completely encompassed by the scope of GPS tracking.  This provides the justification for the fine and coarse location tracking, including providing updated movement data when going from one modality to another, e.g. when moving from outside of an indoor location, using GPS to an indoor location, where the triangulation location system is used.  This understanding does not require any particular skill in the art, but is rather comprehendible by a mere lay person since it only requires understanding of the geographical scope of the location modalities.  As such, the Office is unable to withdraw the rejection of record for claim 2.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795